 

DIRECTOR FEE WAIVER AGREEMENT




THIS DIRECTOR FEE WAIVER AGREEMENT (this “Agreement”), dated as of November 4,
2011, is by and among NEAH POWER SYSTEMS, INC., a Nevada corporation (the
“Company”), JEFFREY SAKAGUCHI (“Sakaguchi”), JON GARFIELD (“Garfield”), and
MICHAEL SELSMAN (“Selsman”), collectively referred to as “Non-Plan Directors”
since they are not participating in the Company’s Director, Officer, and
Employee Sales Incentive Plan (the “Plan”) and will not participate in the Plan,
and DAVID SCHMIDT (“Schmidt”), referred to as “Plan Director” since he is
participating in the Plan . The Non-Plan Directors and the Plan Director
(individually referred to as a “Participant” and collectively referred to as
“Participants”) are entering into this Agreement in their individual capacities
and not as Directors of the Board of Directors of the Company.




A.

The Company is in the process of seeking equity financing pursuant to a proposed
issuance and sale of Series C preferred stock (the “Financing”);




B.

As a condition to the Financing, the Company and the Investor in the Financing
are entering into an agreement relating to officer and director compensation and
resolving accrued and unpaid compensation;




C.

In consideration for the terms of this Agreement, the Participants desire to
enter into this Agreement which includes a waiver with respect to certain of
their unpaid compensation; and




D.

The Company reasonably believes the terms of this Agreement are fair to and in
the best interests of the Company.




The parties agree as follows:




1.

Agreement and Waiver re Accrued Fees.




(a)

Pro Rata Payment on Accrued Fees.  As of the date hereof, there are accrued and
unpaid fees owing to the Non-Plan Directors (collectively, the “Accrued Fees”).
 The Investor in the Financing has agreed to pay an aggregate amount of 20% of
the Accrued Fees to the Company, within 20 calendar days following execution of
the Securities Purchase Agreement.  Upon receipt of such funds, the Company
shall pay the Non-Plan Directors as partial payment to them of their Accrued Fee
, with the monies to be allocated pro-rata among the Non-Plan Directors based on
their respective amounts of Accrued Fee as recorded by the Company. The
remaining balance of the Accrued Fee owing to each Non-Plan Director, after
application of the 20%  pro rata payment, shall be referred to as the “Forgone
Fees”.  If the Investor fails to fund the 20% payment, the Company’s obligation
under this paragraph shall be null and void. The Plan Director is not owed any
fees, per the participation in the Plan, and the Plan Director acknowledges and
agrees that he voluntarily gave up all prior accrued and unpaid fees as a
director in order to participate in the Plan.  For purposes of this Agreement,
the Plan Director’s prior forgone fees shall also be referred to as “Forgone
Fees”.








1




--------------------------------------------------------------------------------



(b)

Forgone Fees.  Effective upon the successful completion of the First Placement
Transaction with the Investor, each Non-Plan Director hereby irrevocably waives
any rights or claims with respect to any Forgone Wages, except as expressly set
forth in paragraphs 1(c) and 3 below.




(c)

Contingent Payment for Non-Plan Directors.  Notwithstanding the waiver in
paragraph 1(b), in the event that, at any time following the date of this
Agreement, a Non-Plan Director’s service as a director of the Company is
terminated (for any reason or no reason) by any action of the Board or the
shareholders of the Company (including by removal, election of a replacement
director, or decrease in the size of the Board) such Non-Plan Director will be
entitled to receive a termination payment in an amount equal to (i) the amount
of such Non-Plan Director’s Forgone Fees, less (ii) the total of all fees paid
to such Non-Plan Director starting Jan 1 2012.  [For example, if the amount of a
Non-Plan Director’s Forgone Fees is $25,000 and if the Non-Plan Director is paid
a total of $10,000 in the first six months starting Jan 1 2012, then upon
termination of such Non-Plan Director in six months, the termination payment
would be equal to $25,000 – $10,000 = $15,000.]  For clarification purposes, at
such time that the aggregate amount of payments to Non-Plan Directors exceeds
such non-Plan Director’s Forgone Fees, the Non-Plan Director shall not be
entitled any payment pursuant to this Agreement and this paragraph shall be
terminated and of no further force or effect.  Any such payment shall be subject
to lawful withholdings and shall be paid, as determined by the Company, either
in a lump sum payment or in equal monthly payments over a period of up to six
months following termination.




2.

Effect of Termination on the Plan Director’s Participation in Plan.  In the
event that, at any time following the date of this Agreement, the Plan
Director’s service as a director of the Company is terminated (other than
removal for Cause) by action of the Board or the shareholders of the Company
(including by election of a replacement director or by decrease in the size of
the Board), the Plan Director will continue to be eligible for cash and stock
options per the Plan following termination.  However, if the Plan Director’s
service as a Director is terminated by resignation of the Plan Director or by
removal by the Board or shareholders for Cause, the Plan Director’s rights under
the Plan shall immediately cease to accrue, and the Plan Director shall only be
entitled to payment of earned or accrued but unpaid cash compensation under the
Plan, and the Plan Director shall have the right to exercise only such stock
options that are vested as of the date of termination.  For purposes of this
paragraph “Cause” shall mean the following:  (i) violation of a state or federal
criminal law involving the commission of a crime against the Company, or any
felony or theft; (ii) fraud or willful or intentional misrepresentation with
respect to the business of the Company; (iii) any intentional act that
substantially impairs the Company’s business, goodwill or reputation,
(iv) willful misconduct in the performance of his duties, or (v) dereliction of
duties, abandonment of the job, or significant underperformance relative to
expectations for the Plan Director (after notice to the Plan Director and the
opportunity to cure such action).  Any such payments under the Plan shall be
subject to lawful withholdings and shall be paid, as determined by the Company,
either in a lump sum payment or in equal monthly payments over a period of up to
six months following termination.




3.

Claims.  With respect to (a) the termination payments pursuant to paragraph 1(c)
for the Non-Plan Director’s Forgone Fees and (b) payments to the Plan Director
under the Plan





2




--------------------------------------------------------------------------------

pursuant to paragraph 2, in the event of any failure by the Company to pay such
amounts when due to a Participant, such Participant shall be entitled to pursue
any and all remedies against the Company, including attorneys’ fees and
statutory damages, and that such claims shall not be affected by the general
release in paragraph 4 below.  Notwithstanding the foregoing, each Participant
agrees that he will not sue or pursue any such claims against any current
officer or director of the Company in the event the Company fails to pay such
amounts when due.




4.

Release by Participants.  In connection with the waiver of all rights and claims
to the Forgone Fees, each Participant, severally, for himself and his heirs,
personal representatives, successors and assigns, hereby waives, releases and
discharges the Company (and its officers, directors, employees, agents,
representatives, successors and assigns) from any and all claims, demands,
actions and causes of action, known or unknown, whether asserted or not, and
whether actual, presumed, direct, indirect, liquidated, compensatory, treble, or
punitive, arising from or related in any way to the Forgone Fees, including but
not limited to any claims under RCW 49.48, RCW 49.52 or the Washington Minimum
Wage Act (RCW 49.46), the Employee Retirement Income Security Act of 1974
(ERISA), and all similar federal, state and local laws.  The waiver and release
contained in this paragraph 4 shall not release the Company from its obligations
under this Agreement.




5.

Further Assurances.  Each Participant agrees to execute and deliver all such
other and additional instruments and documents and to do all such other acts and
things as may reasonably be necessary to fully carry out the terms and
conditions of this Agreement.




6.

Voluntary Execution of Agreement.  This Agreement is executed voluntarily and
without any duress or undue influence on the part of or on behalf of the parties
hereto.  Additionally, each Participant acknowledges that:  (a) he has read this
agreement and has had the opportunity to be represented by independent counsel
in connection with entering into this Agreement; (b) he understands the terms
and consequences of this Agreement, and specifically the waiver of the right to
receive cash compensation set forth in Paragraph 1 and the release set forth in
Paragraph 3; and (c) he is fully aware of the legal and binding effect of this
Agreement.




7.

Governing Law; Entire Agreement; Amendments.  This Agreement shall be construed
in accordance with and governed by the laws of the State of Washington. This
Agreement contains the entire agreement among the parties with respect to its
subject matter, and supersedes any and all prior or contemporaneous oral or
written negotiations, agreements, representations and understandings with
respect to the subject matter hereof.  This Agreement shall be binding on the
successors, assigns, heirs and legal representatives of the parties.  This
Agreement may be amended only by a writing executed by the Company and by each
Participant to which the amendment is to be effective.  This Agreement may be
executed in counterparts, including by facsimile or .PDF transmission.




8.

Legal Counsel.  Each Participant acknowledges and agrees that the law firm of
Cairncross & Hempelmann, P.S. only represents the Company and that none of the
Participants are looking to Cairncross & Hempelmann, P.S. for any legal or tax
advice in connection with this Agreement.








3




--------------------------------------------------------------------------------

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF CLAIMS BY EACH
PARTICIPANT RELATED TO FEES THAT WOULD OTHERWISE BE OWED BY THE COMPANY.  BY
SIGNING THIS AGREEMENT, THE COMPANY AND THE PARTICIPANTS ACKNOWLEDGE FULL
UNDERSTANDING OF THE FINAL AND BINDING EFFECT OF THIS AGREEMENT AND ACKNOWLEDGE
THAT THEY ARE SIGNING IT VOLUNTARILY.




EXECUTED as of the date first above written.




NEAH POWER SYSTEMS, INC.










By:                                                        

Name:                                                   

Title:                                                      










PARTICIPANTS, SIGNING INDIVIDUALLY




 

                                                                    
JON GARFIELD, Individually




 




                                                                    
JEFFREY SAKAGUCHI, Individually







 

                                                                    
DAVID SCHMIDT, Individually




 




                                                                    
MICHAEL SELSMAN, Individually










 

4




--------------------------------------------------------------------------------







